 1   GALATEA DeLAPP, 181581
     Attorney at Law
 2   1541 E. Fairmont Avenue 104
     Fresno, CA 93704
 3   Telephone: (559) 803-0471
 4

 5   Attorney for Defendant JAZMIN DURAN
 6

 7                                   UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                      No. 1:15-CR-00169 DAD-BAM

11                      Plaintiff,               STIPULATION & ORDER FOR
                                                 CONTINUING SENTECNING DATE AND
12          v.                                   INFORMAL AND FORMAL RESPONSE
                                                 TIMES FOR PRE-SENTENCE REPORT
13   JAZMIN DURAN, et al.

14                      Defendants.

15
            THE PARTIES HEREBY STIPULATE, through their respective attorneys of record,
16

17   Assistant United States Attorney Kimberly Sanchez, counsel for the government, and Galatea R.

18   DeLapp, counsel for defendant JAZMIN DURAN, that the sentencing currently set in this matter

19   for March 4, 2019 be continued to April 1, 2019 and that any and all informal and formal
20
     objection deadlines to the Presentence Report for Jazmin Duran be extended accordingly.
21
            The parties have agreed to this so that there will be an opportunity to assess and/or file
22
     informal and/or formal objections to the Presentence Report for Jazmin Duran. The regular time
23
     frame for these options was not previously noticed or agreed upon due to prior continuances in
24

25   sentencing involving the defendant and co-defendant and sentencing issues that are

26   inextricably intertwined.
27
            IT IS SO STIPULATED.
28
                                                      1
 1                                            Respectfully submitted,
 2

 3          DATE: February 24, 2018              /s/ Galatea DeLapp
                                                        Galatea DeLapp
 4                                                      Attorney for Defendant
                                                        JAZMIN DURAN
 5

 6                                                    McGREGOR W. SCOTT
                                                      United States Attorney
 7

 8                                         By:          /s/ Kimberly Sanchez
                                                        Kimberly Sanchez
 9                                               Assistant U.S. Attorney

10                                                 ORDER
11   The court has reviewed and considered the stipulation of the parties to continue the sentencing in
12
     this case. Good cause appearing, the sentencing hearing as to the above-named defendant
13
     currently scheduled for March 4, 2019, is continued until April 1, 2019, at 10:00 a.m. in
14
     courtroom 5 before District Judge Dale A. Drozd. Current informal and formal response
15

16   deadlines to the presentence report are also extended accordingly.

17
     IT IS SO ORDERED.
18
        Dated:     February 26, 2019
19
                                                           UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                       2
